Casey, J.
Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to Education Law § 6510-a [4]) to review a determination of the Commissioner of Education which revoked petitioner’s registration to practice as a physician’s assistant in New York.
Petitioner, a registered physician’s assistant, was charged with professional misconduct, pursuant to Education Law § 6509 (5) (a) (i), following his conviction upon a plea of guilty of the crime of attempting fraudulently to file, furnish and obtain a diploma purporting to authorize the practice of medicine, a class E felony (Education Law § 6512 [1]). A hearing was held before a Regents Review Committee, pursuant to Public Health Law § 230 (10) (m) (iv), at which petitioner appeared with counsel. After the introduction of documentary proof of the conviction, which petitioner did not dispute, petitioner and his attorney made statements seeking to mitigate the penalty. The Regents Review Committee found petitioner guilty of misconduct as charged and recommended that petitioner’s registration as a physician’s assistant be revoked. Respondent adopted the finding and the recommended penalty, and the Commissioner of Education issued the determination under review.
Petitioner contends that the determination is arbitrary and capricious since there was no hearing or finding on the issue of whether petitioner’s conduct had an adverse impact on the practice of his profession. There is, however, undisputed evidence in the record that petitioner was convicted of a crime under the laws of New York and, therefore, he was properly found guilty of professional misconduct (Education Law § 6509 [5] [a] [i]), permitting the imposition of an appropriate penalty (see, Matter of Rubin v Board of Regents, 101 AD2d 970, 971). On the question of whether the penalty is inappropriate, this court’s scope of review is a limited one (see, Matter of Pell v *786Board of Educ., 34 NY2d 222), and we see no basis for disturbing the determination imposing a penalty of revocation under the circumstances (see, Matter of Nicholson v Ambach, 80 AD2d 690, appeal dismissed 55 NY2d 601; cf, Matter of Mandel v Board of Regents, 250 NY 173). Petitioner’s other arguments have no support in the record and, therefore, the determination must be confirmed.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.